                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                              Richmond Division


UNITED STATES OF AMERICA,

V.                                                Criminal No. 3:18-cr-155


ERLIN TORRES ZUNIGA,

       Defendant.




                              MEMORANDUM OPINION


       This   matter   is   before    the   Court   on   DEFENDANT'S   MOTION   TO


DISMISS THE INDICTMENT (the ^^Motion") (ECF No. 13), which for the

following reasons, will be denied.

                                     BACKGROUND


1.    Procedural Context


        Erlin Torres Zuniga (^^Torres")^ was charged in a one-count

indictment with illegal reentry pursuant to 8 U.S.C. § 1326(a).

ECF No. 1. On February 22, 2019, Torres filed the Motion. ECF No.

13.   The parties briefed the Motion,2 and, on April 9 and 10, 2019,

the Court received evidence and heard oral argument on it.                      The

Motion is now ripe for decision.

II.   Factual Background

       Torres is a citizen of Honduras. ECF No. 14 at 1; Gov't Ex.

2.    Torres, then 17-years-old, entered the United States illegally


^      The Court follows the lead of counsel for the Defendant in
referring to Torres Zuniga as '"Torres."

2      Torres did not file a reply brief.
near Sasabe, Arizona sometime around July 11, 2007. Gov't Ex. 2.

On July 16, 2007, Torres was served in person with a Notice to

Appear   C'NTA") informing him that he was to appear at a future

removal hearing and advising him of the consequences of failing to

appear.3 Gov't Ex. 2 (the ''2007 NTA").          Thereafter, Torres attended

an   immigration   hearing   on    September     28, 2007 at        which   he   was

granted voluntary departure to Honduras.^ Gov't Ex. 3. Torres left

the United States on October 31, 2007 on an immigration charter

flight from Houston, Texas. Gov't Ex. 4.             This was Torres' first

known encounter with immigration officials.

      Then, on or around February 5, 2008, Torres reentered the

United States illegally, again near Sasabe, Arizona. Gov't Ex. 5.

Torres was issued a second NTA on February 6, 2008. Id. (the "2008

NTA").   The 2008 NTA indicates that Torres was being held at the

Southwest Key Unaccompanied Minor Shelter in Phoenix.^                  Id.; ECF


3     Though the NTA is written in English, the "Certificate of
Service"     indicates   that   Torres    also    received    oral     notice    in
Spanish. Gov't Ex. 2.

^     Voluntary departure is not a prior removal for purposes of 8
U.S.C. § 1326. See United States v. Lopez-Collazo, 824 F.3d 453,
459 (4th Cir. 2016) (citing United States v. Ortiz-Lopez, 385 F.3d
1202, 1204 n.l (9th Cir. 2004) (per curium)). Accordingly, Torres'
2007 voluntary departure from the United States is not the
predicate removal for his current illegal reentry charge. That
charge is founded on Torres' 2008 removal and subsequent re-entry.

^     That    document   also     incorrectly     states     that    Torres      was
previously "removed from the United States" on "11/06/2007." Gov't
Ex. 5. The record is clear that Torres left by voluntary departure
on October 31, 2007. See Gov't Exs. 3-4.
                                      2
No. 13 at 1.


       The   2008    NTA   did     not   contain    a    date    or    time   for   Torres'


immigration hearing. Gov't Ex. 5; ECF No. 13 at 1; ECF No. 14 at

1.    The 2008 NTA's Certificate of Service reflects that Torres was


served with the NTA in person on February 6, 2008, and that he was

given oral notice of the time and place of his immigration hearing,

as well as the consequences of not appearing. Govt' Ex. 5. An

attachment to the 2008 NTA included a list of free legal services.

Id.


       On    March   4,    2008,    while   still       held    at    the   Southwest    Key

Unaccompanied        Minor   Shelter,       a   Notice     of    Hearing      (''NCR")   was

provided to Torres. The NOR advised Torres that his hearing before

the immigration court would occur on March 17, 2008 at 9:00 a.m.

at the specified immigration court in Phoenix, Arizona. Gov't Ex.

6.    The Certificate of Service does not indicate                      how the NOR      was


served on Torres, but does indicate that the NOR was served on the

""Alien c/o Custodial Officer" and also that it was served on ""DRS."

Id.


       Torres appeared in person at the immigration hearing on March

17, 2008. Gov't Ex. 7 (indicating Order of the Immigration Court

was served on Torres in person); ECF No. 14 at 2. At the hearing,

Torres was represented by pro bono counsel Elizabeth Sweet. ECF

No. 19 at 2 (Immigration Rr'g Tr.). The immigration court allowed
a   short   recess   for   Torres   to   consult     with    counsel.   Id.   at   3.


Through counsel, Torres ''concede[d] proper service of the charging

document," "admit[ted] [the remaining] factual allegations" in the

NTA, "designate[d] Honduras          as [the] country of removal," and

"waive[d] appeal." Id. at 2-4. Torres told the Immigration Judge

that he wanted to return to Honduras and that he did not fear harm


in returning there. Id. at 4.            At the close of the hearing, Ms.

Sweet withdrew as Torres' counsel. Id.


      On that same day (March 17, 2008), the immigration court

issued an Order of Removal for Torres, designating Honduras as the

country of removal. Gov't Ex. 7. A Warrant of Removal/Deportation

for Torres was issued on April 8, 2008. Gov't Ex. 8. Torres was

removed     from   the   United   States   on   an   immigration    flight from

Houston, Texas on April 14, 2008. Id. At the time of his 2008

removal, Torres was issued (and signed) a form informing him that

he was prohibited from entering the United States for a period of

10 years. Id.

      Following his removal in 2008, Torres' immigration record

establishes that he re-entered the United States illegally on or

about June 14, 2012, on or about February 5, 2013, and on or about

March 31, 2014. See Gov't Exs. 9, 11, 13.                   In each case, he was

encountered by immigration officials and his 2008 Removal Order

(Gov't Ex. 7) was reinstated. Id. And, in each case, pursuant to
the 2008 Removal Order, he was removed from the United States. See

Gov't Exs. 10, 12, 14. At each removal, Torres was issued (and

signed)   a   form informing      him   that     he    was    now    prohibited      from

entering the United States for a period of 20 years because he had

illegally entered the United States following removal. Id.

      Torres was then encountered in Virginia on or about November

27,   2018.6 See   EOF No.   1.   Thereafter,         he     was    indicted   for   the

presently pending illegal reentry charge. Id.

                                  DISCUSSION


I.    Framework    For   Colla-teral    Challenges           To    Prior   Deportation
Orders


      Torres has been charged with illegal reentry under 8 U.S.C.

§ 1326(a).     To prove that charge, one of the elements that the

Government will have to establish is that Torres ""has been denied


admission,     excluded,     deported,      or        removed"       and    thereafter

reentered the United States without, inter alia, the permission of

the United States Attorney General. 8 U.S.C. § 1326(a). In United

States V. Mendoza-Lopez, 481 U.S. 828 (1987), the Supreme Court of

the United States held that, in illegal reentry cases, an alien

has a due process right to challenge the underlying deportation

order.    Thereafter, Congress codified the due process requirements

in 8 U.S.C. § 1326(d). See United States v. Moreno-Tapia, 848 F.3d



6     The record is not clear about why Torres was encountered on
that date.
                                        5
162, 165-66, 169 (4th Cir. 2017). At bottom. Section 1326(d)

concerned with failures of due process in an immigration proceeding

that would make it fundamentally unfair to rely on a removal order

coming out of that proceeding." Id. at 169. The statute focuses

the inquiry on    whether there    were ''procedural defect[s] in      an

immigration proceeding [that] insulate[] the resulting order from

judicial review. . . ." Id.

      Section 1326(d) sets out three elements that an alien must

prove to challenge the underlying deportation order. In full, that

subsection reads:


           In a criminal proceeding under this section [8
           U.S.C. § 1326], an alien may not challenge the
           validity of the deportation order described in
           subsection (a)(1) or subsection (b) unless the
           alien demonstrates that—


                 (1) the alien exhausted any administrative
                 remedies that may have been available to seek
                 relief against the order;

                 (2) the deportation proceedings at which the
                 order was issued improperly deprived the alien
                 of the opportunity for judicial review; and

                 (3) the entry of the order was fundamentally
                 unfair.


8 U.S.C. § 1326(d) (emphasis added). To satisfy Section 1326(d)(3),

the Fourth Circuit has held that an alien "must show that (1) his

due   process rights   were   violated   by defects in   his   underlying

deportation proceeding, and (2) he suffered prejudice as a result

of the defects." United States v. El Shami, 434 F.3d 659, 664 (4th
Cir. 2005) (quoting United States v. Wilson, 316 F.3d 506, 510

(4th Cir. 2003)). To show prejudice, the alien must show that,

''but   for     the    errors    complained   of,   there     was   a   reasonable

probability that he would not have been deported." Id. at 665.                 An

alien     may    be    excused    from   meeting    certain    Section    1326(d)

requirements          if   the   underlying   deportation       proceeding     was

procedurally flawed in a material way. See Moreno-Tapia, 848 F.3d

at 169; United States v. Lopez-Collazo, 824 F.3d 453, 459-62 (4th

Cir. 2016) (due process violation where alien was served the I-

851 form in language he did not understand); El Shami, 434 F.3d at

662-64 (excusal from Sections 1326(d)(1) and (d)(2) and due process

violation where alien did not receive notice of his immigration

proceeding).

        It is evident from the statutory text that the defendant must

satisfy (or be excused from) all three elements of Section 1326(d)

to succeed in a collateral challenge.                And, this Court has so

held. United States v. Gonzalez-Ferretiz, No. 3:18-cr-117, 2019 WL

943388, *3-4 (E.D. Va. Feb. 26, 2019) (surveying Fourth Circuit

and district court decisions and holding "that an alien may only

challenge his underlying deportation order by satisfying the three

requirements of Section 1326(d)"); see also Moreno-Tapia, 848 F.3d

at 166; El Shami, 434 F.3d at 663; United States v. Gomez-Salinas,

No.2:19crl0, 2019 WL 1141063, *2-4 (E.D. Va. Mar. 12, 2019) (Davis,
C.J.) (^'[A] defendant must satisfy all three provisions [of Section

1326(d)] before      he may wage a collateral attack on the prior

removal order."); United States v. Romero-Caceres, 356 F. Supp. 3d

541, 547 (E.D. Va. 2018)          [D]efendant here may not challenge the

June   2007   Removal     Order   unless    he   meets   all   three   §   1326(d)

requirements."). The Court's analysis in Gonzalez-Ferretiz applies

in full force here."^


       As the Court has previously noted, the burden of proof to

establish that the elements of Section 1326(d) have been satisfied

^'rests with the defendant." United States v. Galcia, No. I:15cr59,

2016 WL 4054926, *2 (E.D. Va. July 26, 2016). And, that burden

must be met by ^^a preponderance of the evidence." Id. (citing



       As   the   Court   discussed   in    Gonzalez-Ferretiz,     language    in
Moreno-Tapia and a recent opinion by Judge Brinkema suggest that
collateral challenges outside of Section 1326(d) might be
possible. See Moreno-Tapia, 848 F.3d at 170 (^^We need not decide
today. . .whether due process might in some circumstances demand
that an immigration order based on an unconstitutional conviction
be subject to collateral attack.");     United States v. Rivera
Lopez, 355 F. Supp. 3d 428, 435 (E.D. Va. 2018) (it ''remains an
open question" whether "due process requires that a defendant be
given an opportunity to bring a collateral attack beyond the
requirements       and    limitations      of    §   1326(d)")   (emphasis     in
original).

       The Court continues to be of the view that, at this juncture,
given the clear language of the statute and the fact that Moreno-
Tapia, Lopez-Collazo, and El Shami all perform the collateral
attack analysis solely within the Section 1326(d) framework, the
cogent, well-reasoned approach taken in Romero-Caceres correctly
sets out the proper framework for resolving challenges such as the
one made here by Torres.

                                        8
several cases). If the alien meets his burden, ""the illegal reentry

charge must be dismissed as a matter of law." El Shami, 434 F.3d

at 663 {citing Wilson).

      In   sum,    allowing    collateral    challenges     in   Section    1326

prosecutions outside of Section 1326(d) flies in the face of the

clear statutory text and Congress' intent.^              Accordingly, if the

Court determines that Torres has failed to satisfy any of the three

elements    of    Section   1326(d), his    collateral     challenge     must   be

rejected, and the Motion will be denied. Conversely, if Torres

satisfies    (or    is   excused   from)   the   three   elements   of   Section

1326(d), the illegal reentry indictment must be dismissed. See El

Shami, 434 F.3d at 663.

II.   Analysis

      Torres argues that the Motion should be granted because the

immigration court in 2008 lacked jurisdiction to order him removed.

This jurisdictional argument proceeds outside of the requirements

of Section 1326(d).           Then, Torres makes a       passing attempt—and


®     The ""Section-by-Section" analysis of the legislation that
added Section 1326(d) states that the new subsection ^'allow[s] a
court in a criminal proceeding against a deported alien who re-
enters the U.S. to re-examine the underlying deportation order
only if the alien" satisfies the three requirements of Section
1326(d). 140 Cong. Rec. S.5558-01 (daily ed. May 11, 1994), 1994
WL 181390, at *S5571 (emphasis added). ''This language taken from
United States v. Mendoza-Lopez, 481 U.S. 828 (1987), is intended
to ensure that minimum due process was followed in the original
deportation proceeding while preventing wholesale, time consuming
attacks on underlying deportation orders." Id.
clearly    fails—to   fit   his   jurisdictional    argument   into    the

mandatory requirements of Section 1326(d). It is appropriate to

address both arguments. And, for the reasons set forth below, the

Court will deny Torres' Motion.

          A. Jurisdiction Of Immigration Court

     Torres argues that the immigration court lacked jurisdiction

in 2008 and that, therefore, his 2008 removal order was ultra vires

and cannot be used to support a Section 1326 prosecution. See EOF

No. 13 at 5-16. That argument relies on the decision of the Supreme

Court of the United States in Pereira v. Sessions, 138 S. Ct. 2105

(2018).    The argument proceeds as follows:       (1) a document titled

''Notice to Appear" without a date or time is not an NTA under 8

U.S.C. § 1229(a) after Pereira's interpretation; (2) a proper NTA

(as defined by § 1229(a)) is required to vest jurisdiction in the

immigration court; (3) the NTA served on Torres did not contain

the date and time of his removal hearing; (4) jurisdiction did not

vest in the immigration court that ordered his removal, making its

procedures a "legal nullity"; and (5) no proper prior removal

exists upon which to base a prosecution under 8 U.S.C. § 1326.

See ECF No. 13 at 5-16.


     The    Government   argues   that   Torres   must   proceed   through

Section 1326(d) and that he       has failed to demonstrate that he

satisfies any of the requirements of that statute. See ECF No. 14


                                   10
at 2-17. It further argues that Pereira dealt with a different

question and has no application here; that jurisdiction of the

immigration courts is governed by regulations, which were complied

with here; that any defects in the NTA were cured by the subsequent

NOH; and that any defects in the NTA ''should               be considered a

procedural, ministerial defect that did not prevent the [NTA] from

invoking the immigration judge's authority over the case." Id. at

6-16.


        A few District Courts have agreed with Torres' argument about

the   impact     of Pereira   on   the   jurisdiction     of the   immigration

court.5 However, that is a clear minority position. As far as the

Court is aware, every District Court in this Circuit to have

considered a jurisdictional attack based on Pereira has rejected

it.^o     And,    unpublished,     non-binding   Fourth    Circuit   authority



5    See, e.g.. United States v. Tzul, 345 F. Supp. 3d. 785 (S.D.
Tex. 2018); United States v. Ortiz, 347 F. Supp. 3d 402 (D.N.D.
2018); United States v. Valladares, 2018 WL 6629653 {W.D. Tex.
Oct. 30, 2018); United States v. Virqen-Ponce, 320 F. Supp. 3d
1164 (E.D. Wash. 2018); see also Kit Johnson, Pereira v. Sessions:
A Jurisdictional Surprise for Immigration Courts, 3 Colum. Hum.
Rts. L. Rev. Online 1 (2018).

     See, e.g.. United States v. Flores, No.3:18-cr-152-JAG, 2019
WL 1756532 (E.D. Va. April 19, 2019); United States v. Cruz
Bonilla, No.3:18-cr-150-JAG, 2019 WL 1756533 (E.D. Va. April 19,
2019); United States v. Gomez-Salinas, No. 2:19crl0, 2019 WL
1141063 (E.D. Va. Mar. 12, 2019); United States v. Hernandez-
Aguilar, No. 5:18-CR-137-FL-1, 2019 WL 456172 (E.D.N.C. Feb. 5,
2019); United States v. Vasquez Flores, 362 F. Supp. 3d 349 (W.D.
Va. 2019); United States v. Rivera Lopez, 355 F. Supp. 3d 428 (E.D.
Va. 2018); United States v. Romero-Caceres, 356 F. Supp. 3d 541
                                         11
supports the logic of that view. See Leonard v. Whitaker, 746 Fed.

Appx 269, 269-70 {4th Cir. 2018) (unpublished) (per curium); United

States V. Perez-Arellano, No. 18-4301, 2018 WL 6617703, at *2-3

(4th Cir. Dec. 17, 2018) (unpublished) (per curium). At least three

Courts of Appeals have rejected similar jurisdictional attacks in

published opinions, and no Circuit Court decision to the contrary

has been cited by Torres.          See Banegas Gomez v. Barr,              F.3d     ,

2019 WL 1768914 (2d Cir. 2019); Karinqithi v. Whitaker, 913 F.3d

1158 (9th Cir. 2019); Hernandez-Perez v. Whitaker, 911 F.3d 305

(6th Cir. 2018).        In other words, the clear weight of authority

is against Torres' position.

     The Court agrees with the well-reasoned analysis in Gomez-

Salinas that regulations, not the statutory provisions at issue in

Pereira, govern the vesting of jurisdiction in the immigration

courts.    2019   WL   1141063    at   *4.     First,   ^'the   statute   governing

removal    proceedings    is     silent    as   to    the   jurisdiction    of    the

immigration court." Id.; 8 U.S.C. § 1229; see also Karinqithi, 913

F.3d at 1160 ("Section 1229 says nothing about the Immigration

Court's jurisdiction.").

     Second, because the statue is silent on jurisdiction, the

Attorney    General    has   promulgated        a    regulation   providing       that




(E.D. Va. 2018); United States v. Ramirez, No. 3:18-cr-00026, 2018
WL 6037540 (W.D. Va. Nov. 16, 2018).
                                          12
"[j]urisdiction vests, and proceedings before an Immigration Judge

commence, when a charging document is filed with the Immigration

Court by the Service.    8 C.F.R. § 1003.14(a); Gomez-Salinas, 2019

WL 1141063 at *4.   Under a separate regulation, 8 C.F.R. § 1003.13,

an NTA is defined as a "charging document."

     Chief Judge Davis succinctly described the requirements of

the regulatory NTA and the differences between the statute and the

regulations:

          Both the statute and the regulation list
          requirements for the contents of a Notice to
          Appear. The regulation requires a Notice to
          Appear to include specified information, such
          as "[t]he nature of the proceedings," "[t]he
          acts or conduct alleged to be in violation of
          law," and "[njotice that the alien may be
          represented, at no cost to the government, by
          counsel or other representative." 8 C.F.R. §
          1003.15 (b). The regulation does not mandate
          that the time and date of proceedings appear
          in the initial notice; the time and date only
          need to be included "where practicable." 8
          C.F.R. § 1003.18(b). If "that information is
          not contained in the Notice to Appear," the
          regulation permits "scheduling the initial
          removal hearing and providing notice to the
          government and the alien of the time, place,
          and date of hearing" subsequently. Id. The
          statute contains largely the same requirements


      In Shoqunle v. Holder, the Fourth Circuit indicated that the
NTA had to be filed with the immigration court before jurisdiction
would   vest.  336   Fed.  Appx.  322,  324-25 (4th    Cir.  2009)
(unpublished) (per curium). Torres does not argue that the NTA was
not filed with the immigration court; rather, he argues that the
NTA was defective. Shogunle does not apply here because the
"charging document" was filed with the immigration court. See
Vasquez Flores, 362 F. Supp. 3d at 355 (rejecting similar argument
based on Shogunle).
                                 13
            as the regulation, except it demands inclusion
            of "[t]he time and place at which the
            proceedings will be held." 8 U.S.C. § 1229(a)
            (1) (G) (i),

Gomez-Salinas, 2019 WL 1141063 at *4.         Accordingly, the fact that

the 2008 NTA in the record (Gov't Ex. 5) did not contain the date

and time of Torres' hearing is not dispositive in this case because

the regulatory definition did not require that. Torres does not

argue that the NTA was not filed with the immigration court, as

required by the regulation.

     Pereira v. Sessions, 138 S. Ct. 2105 (2018) does not change

this analysis. In Pereira, the Supreme Court dealt with a ^'narrow

question"   that   ""lies   at   the   intersection   of   [two]   statutory

provisions." 138 S. Ct. at 2110. That question              was whether a

"notice to appear" that "fails to specify either the time or place

of the removal proceedings. . .trigger[s] the stop-time rule[.]"^^

Id. Because the "stop-time rule" explicitly cross references a


12   8 U.S.C. § 1229b(b)(1) permits the Attorney General to "cancel
removal of" certain aliens if, among other requirements, the alien
"has been physically present in the United States for a continuous
period of not less than 10 years immediately preceding the date of
such application." § 1229b(b)(1)(A).

     The "stop-time rule" states that "any period of continuous
residence or continuous physical presence in the United States
shall be deemed to end. . .when the alien is served a notice to
appear under section 1229(a) of this title. . . ." 8 § 1229b(d)(1)
(emphasis added). In other words, the statutory provision
establishing the "stop-time rule" expressly incorporates the
statutory definition of "notice to appear" found in 8 U.S.C. §
1229(a).

                                       14
^^notice to appear under section 1229(a) of this title," the Supreme

Court looked to that statutory section. Id.; see also id. at 2114.

That section, 8 U.S.C. § 1229(a), requires, inter alia, that a

notice to appear "specify[]. . .(G)(i) The time and place at which

the proceedings will be          held." Id. at 2110.           Finding that the

"statutory text alone [was] enough to resolve [the] case," id. at

2114, the Supreme Court held that "[a] putative notice to appear

that   fails   to    designate    the    specific     time     or      place    of   the

noncitizen's removal proceedings is not a ^notice to appear under

section 1229(a),' and so does not trigger the stop-time rule." Id.

at 2113-14.


       This "narrow" holding does not address the jurisdiction of

the immigration court, which, as discussed above, is established

by regulations. See 8 C.F.R. §§ 1003.13-1003.15, § 1003.18; Gomez-

Salinas, 2019 WL 1141063 at *4.                As the Ninth Circuit recently

held, "[t]he regulations, not § 1229(a), define when jurisdiction

vests. Section 1229 says nothing about the Immigration Court's

jurisdiction. And for their part, the regulations make no reference

to § 1229(a)'s definition of a ^notice to appear.'" Karingithi,

913 F.3d at 1160; see also id. at 1161 (discussing how Pereira's

analysis   "hinge[d]      on     ^the   intersection'        of     two      statutory

provisions");       Gomez-Salinas,      2019    WL   1141063      at    *5     (quoting

Karingithi); Banegas Gomez, 2019 WL 1768914 at *6-8.                    As the Court


                                        15
in Karingithi so aptly put it, the Supreme Court's ^'resolution [in

Pereira] of that [narrow question at issue] cannot be recast into

the broad jurisdictional rule Karingithi advocates." Karingithi,

913 F.3d at 1161; see also Matter of Bermudez-Cota, 27 I. & N.

Dec.   441,    443 (BIA    2018)    (noting      that,   had   the     Supreme     Court

intended such a far-reaching jurisdictional ruling in Pereira, it

likely would not have referred to its holding as "narrow").

       The Fourth Circuit's unpublished opinions confirm a narrow

holding   of    Pereira.   See     Leonard,      746   Fed.    Appx.    at   269   ("We

conclude that the narrow holding of Pereira does not apply in this

situation."); Perez-Arellano, 2018 WL 6617703, at *3 ("Simply put,

Pereira did not address the question of an immigration judge's

jurisdiction to rule on an alien's removability, and it certainly

does not plainly undermine the jurisdiction of the 2004 removal

proceeding.")     (footnote      omitted).       These    authorities        are     not

binding, but they are persuasive.

       Several of the authorities cited above approve of the so-

called "two-step notice process" to find that jurisdiction vested

in the immigration court upon the immigration court's sending (to

the alien) of a subsequent NOH informing the alien of the date and

time of his hearing. See, e.g., Gomez-Salinas, 2019 WL 1141063, at

*5   ("[J]urisdiction      vests     in    the    immigration        court    once    a

subsequent notice with the date and time is sent.") After Pereira,


                                          16
the    Board    of   Immigration   Appeals    {"BIA")     issued   a    published

decision, Matter of Bermudez-Cota, 27 I. & N. Dec. 441 (BIA 2018),

approving of that approach. There, the BIA squarely held that

               a notice to appear that does not specify the
               time and place of an alien's initial removal
               hearing   vests an Immigration     Judge   with
               jurisdiction over the removal proceedings and
               meets the requirements of section 239(a) of the
               Act, so long as a notice of hearing specifying
               this information is later      sent to the      alien.
               As noted, Pereira is distinguishable and did
               not address this issue.

27 I.    & N. at 447.      The Second, Sixth and Ninth Circuits have

expressly approved of the BIA's two-step notice process set forth

in    Bermudez-Cota.     See   Banegas    Gomez,   2019   WL   1768914    at   *7;

Hernandez-Perez, 911 F.3d at 313; Karinqithi, 913 F.3d at 1161-

62; see also Leonard, 746 Fed. Appx. at 269-70 (citing Bermudez-

Cota); Romero-Caceres, 356 F. Supp. 3d at 553-54 (approving of

Bermudez-Cota); Gomez-Salinas, 2019 WL 1141063 at *6 & n. 8 (citing

Bermudez-Cota for support but declining to decide on how much

deference to give it).

       Here, the record is clear that Torres received an NTA that

did not contain the date and time of his removal hearing, which is

in accordance with the regulations. Gov't Ex. 5. The record is

also clear that, subsequently, an NOH was sent to Torres (who was

in an unaccompanied minor shelter at the time) informing him that

his immigration court hearing would be held on March 17, 2008 at


                                         17
9:00 a.m. at a specified location in Phoenix, Arizona.              Gov't Ex.

6; see Gomez-Salinas, 2019 WL 1141063 at *6 (NTA did not include

date and time, but jurisdiction vested when ^'the Defendant and his

counsel in the removal proceedings were sent a subsequent notice.

. .which indicated the hearing would take place [on a specific

date]"). And, Torres appeared at his immigration hearing, belying

any claim that he did not know of it.           Thus, at the latest, the

immigration court had jurisdiction on March 4, 2008, when the NOH

was sent to Torres, and could appropriately order him removed.

      However, even assuming that these two-step notice cases are

incorrect, Torres' jurisdictional argument lacks merit. That is so

because the term ^^jurisdiction" in the regulation is not at all

akin to the type of ^'subject matter jurisdiction" for which Torres

appears to argue.          As Judge Brinkema's sound analysis in Rivera

Lopez clearly explains, ^'section 1003.14 does not impose a subject-

matter jurisdictional limitation" on immigration courts. 355 F.




     The Certificate of Service does not clearly indicate how it
was served on Torres, but he appeared at his hearing on March 17,
2008 and, through his attorney, ^^concede[d] proper service of the
charging document." EOF No. 19 at 2.

14    Torres cites several cases for the proposition that when an
agency acts outside its statutory authority, its action is ""null
and   void."   EOF   No.   13   at   11-14.   Those   authorities    have   no
applicability here. Indeed, they apply not to prove that the agency
lacked jurisdiction but to say that an action taken without
jurisdiction is unlawful. Torres cites them in an effort to prove
that there was no jurisdiction.
                                       18
Supp. 3d at 439; Flores, 2019 WL 1756532 at *3-4 (following Rivera

Lopez);   Vasquez    Flores,         362       F.   Supp.    3d    at     355-56   (same).

'"Jurisdiction'     is    a       term   that       can   convey    'many,       too   many,

meanings.'" 355 F. Supp. 3d at 439 (quoting Union Pac. R.R. Co. v.

Bhd. of Locomotive Eng'rs & Trainmen, 558 U.S. 67, 81 (2009)).

Rather than a subject matter jurisdiction limitation, Rivera Lopez

analyzed Section 1003.14 as follows:

           In that sense, section 1003.14(a) is more akin
           to a federal court's local rules, which (like
          the regulations at issue here) are the product
          of   congressionally   delegated   gap-filling
          authority, see Fed. R. Civ. P. 83(a)(1), but
          which in no way affect the federal court's
          subject-matter jurisdiction. Accordingly, the
          best reading of section 1003.14(a) is that
          although it imposes a procedural requirement
          on immigration authorities' initiation of
          removal proceedings, that requirement is not
          "jurisdictional" in the formal sense, and a
           defect    in       a     notice      to    appear       does    not
           necessarily        render       a    resulting      deportation
           order void ab initio.


Rivera Lopez, 355 F. Supp. 3d at 439.                       Several other courts in

this Circuit have hewed to that reasoning. See Flores, 2019 WL

1756532 at *3-4; Cruz Bonilla, 2019 WL 1756533 at *3-4; Vasquez

Flores, 362 F. Supp. 3d at 355-56. And, because the reasoning is

both sound and correct, it will be applied here.

      Torres' reliance on transitional rules that Congress enacted

as   part of the 1996 Illegal Immigration                      Reform and        Immigrant




                                               19
Responsibility Act       C'lIRIRA") does not change the conclusion.

See Flores, 2019 WL 1756532 at *3 n.5 (rejecting similar argument);

Cruz Bonilla, 2019 WL 1756533 at *3 n.4 (same).          Section 309(c)(2)

of IIRIRA (part of the transitional rules) allows the Attorney

General,   in   his   discretion,     to   apply   new   IIRIRA   rules   to

deportation proceedings that had already commenced. Pub. L. No.

104-208, § 309(c)(2), Sept. 30, 1996, 110 Stat. 3009-626. If the

Attorney General so chose, then ''the notice of hearing provided to

the alien under section 235 or 242(a) of such Act shall be valid

as if provided under section 239 of such Act (as amended by this

subtitle) to confer jurisdiction on the immigration judge." Id. §

309(c)(2). Torres argues that this transitional rule establishes

that Congress intended NTAs to be jurisdictional. ECF No. 13 at 7-

8.


     That argument fails for several reasons. First, as set out

above, the use of the term "jurisdiction" "convey[s] many, too

many, meanings." Rivera Lopez, 355 F. Supp. 3d at 439 (internal

quotation omitted). It does not follow from the transitional rule's



     Congress enacted certain rules to help with the transition
between the IIRIRA's passage in 1996 and its effective date of
April 1, 1997. See Cruz Bonilla, 2019 WL 1756533 at *3 n.4; Pub.
L. No. 104-208, § 309, Sept. 30, 1996, 110 Stat. 3009-626. The
Fourth   Circuit   has    described   IIRIRA's     transitional   rules   as
"apply[ing] to aliens who were involved in deportation proceedings
initiated prior to April 1, 1997, and [who] were issued a final
deportation order more than thirty days after September 30, 1996."
Okpa V. U.S. I.N.S., 266 F.3d 313, 317 (4th Cir. 2001).
                                      20
use of the term ^^jurisdiction" that Torres' removal is void for

lack of jurisdiction or is ultra vires. Second, the transitional

rules    were   not   even   in    force   at    the     time   of   Torres'    removal


proceedings in 2008. See Okpa v. U.S. I.N.S., 266 F.3d 313, 317

(4th    Cir. 2001) (transitional rules "apply to aliens                        who were

involved in deportation proceedings initiated prior to April 1,

1997, and [who] were issued a final deportation order more than

thirty days after September 30, 1996"). Third, Torres has provided

no authority explaining what effect transitional rules have on

statutes codified       in   the   United       States   Code.       See    generally 8

U.S.C. § 1229 (no reference to jurisdiction in statute); Gomez-

Salinas, 2019 WL 1141063 at *4 (same).                    Nor has Torres provided

any authority establishing that these transitional rules establish

the type of jurisdiction for which he argues. But see Flores, 2019

WL 1756532 at *3 n.5 (rejecting similar argument); Cruz Bonilla,

2019 WL 1756533 at *3 n.4 (same).               Accordingly, this argument will

be so rejected.

       (3) Conclusion As To Jurisdiction

       For   the   foregoing      reasons,      the    immigration         court's   2008

removal order was not void for lack of jurisdiction.

         B. Section 1326(d)

       Thus, it is necessary to consider whether Torres has satisfied

the three required elements of Section 1326(d) to collaterally


                                           21
challenge his 2008 removal.             See Moreno-Tapia, 848 F.3d at 166;

Romero-Caceres, 356 F. Supp. 3d at 546-47.                   Torres has the burden

to show that he has satisfied all three requirements of Section

1326(d)    by   a   preponderance      of    the    evidence.       Galcia,    2016    WL

4054926, at *2; see also El Shami, 434 F.3d at 663 (discussing how

the ''requirements are listed in the conjunctive, so a defendant

must satisfy all three in order to prevail").

      Torres has failed to satisfy the                     requirements of Section

1326(d) and he makes the Section 1326(d) argument only in passing.

His   exceedingly     short        Section       1326(d)    argument    is    entirely

premised    on      the     argument     about       the      immigration      court's

jurisdiction. See ECF No. 13 at 15-16.                     He argues that, because

the immigration court lacked jurisdiction, he is excused from

exhausting administrative remedies (which he clearly has not done)

and from demonstrating a deprivation of judicial review (Torres

did not seek judicial review and in fact waived appeal). He argues

that "[p]rejudice from a void order is also presumed" and that

there was a due process violation where the immigration court's

order lacked jurisdiction. Id.

      For the reasons set forth above, Torres' argument that the

immigration court lacked jurisdiction to order Torres removed in


      In   support,       Torres    cites    District       Court   cases     from    the
Northern District of California, the Western District of Texas,
and the District of North Dakota.

                                            22
2008 has been rejected. Thus, on its own terms, Torres' Section

1326(d) argument fails. Torres has made no other argument that he

has satisfied (or is excused from) the requirements of Section

1326(d),    and   accordingly,    his    collateral    challenge       must   be

rejected.

                                 CONCLUSION


     For the foregoing reasons, DEFENDANT'S MOTION TO DISMISS THE

INDICTMENT (EOF No. 13) will be denied.

     It is so ORDERED.




                                                      /s/
                                   Robert E. Payne
                                   Senior United States District Judge


Richmond, Virginia
Date: May [f), 2019




     The Court notes that, at the March 17, 2008 removal hearing,
while represented by counsel, Torres admitted the allegations in
the NTA, waived judicial review, and asked to be removed to
Honduras. ECF No. 19 at 2-4. And, having been previously granted
voluntary departure in 2007, Torres likely cannot demonstrate a
^'reasonable probability" that he would have been granted voluntary
departure (i.e. not deported) again in 2008, meaning that he cannot
show prejudice. See United States v. Ordonez, 328 F. Supp. 3d 479,
496 (D. Md. 2018) (citing 8 U.S.C. § 1229c(c)); In re Arguelles-
Campos, 22 I. & N. Dec. 811, 818 (BIA 1999) (where alien had
previously received voluntary departure, a subsequent request for
voluntary departure did "not merit the relief in the exercise of
[the Immigration Judge's] discretion"). In other words, the clear
record     demonstrates   that   Torres    fails   the      Section     1326(d)
requirement. Indeed, apart from           his   jurisdictional        argument,
Torres has not argued otherwise.
                                    23
